NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2108-15T4

DLJ MORTGAGE CAPITAL, INC.,

            Plaintiff-Respondent,

     v.

JOSEPH LUCCA,

            Defendant,

      and

COLETTE LUCCA a/k/a COLETTE M. LUCA,
his wife,

            Defendant-Appellant,

     and

BANK OF AMERICA, NATIONAL ASSOCIATION,
Successor by Merger to Fleet
National Bank, and STATE OF
NEW JERSEY,

          Defendants.
_____________________________________________________

            Submitted February 28, 2017 – Decided March 10, 2017

            Before Judges Fisher and Vernoia.

            On appeal from the Superior Court of New
            Jersey, Chancery Division, Bergen County,
            Docket No. F-030405-12.
          Tomas Espinosa, attorney for appellant.

          Milstead & Associates, LLC, attorneys for
          respondent (Mark E. Herrera, on the brief).

PER CURIAM

     Defendant Colette Lucca appeals both a final judgment of

foreclosure and an order which denied her motion to vacate that

judgment. We find no merit in her arguments and affirm.

     The record reveals that, in response to plaintiff DLJ Mortgage

Capital, Inc.'s foreclosure complaint, defendant filed a timely

answer and counterclaim and, also, moved to dismiss. Her motion

was based, in part, on an assertion that plaintiff was not in

possession of the original promissory note and, in part, on a

claim that her signature on the note was forged. On the motion's

return date, plaintiff's counsel physically showed defense counsel

the original note, ostensibly resolving defendant's contention

about plaintiff lacking standing to seek foreclosure. Judge Gerald

C. Escala reserved on the balance of defendant's arguments and

later denied the motion to dismiss for reasons set forth in a

written opinion. A trial was thereafter scheduled.

     At the conclusion of a two-day trial in April 2014, during

which defendant presented her own testimony and the testimony of

a forensic document examiner, Judge Escala found no impediment to

foreclosure and, by way of an order entered on June 12, 2015, he


                                2                           A-2108-15T4
struck defendant's answer and counterclaim and returned the matter

to the Office of Foreclosure. Final judgment was entered on July

28, 2015.

     Defendant did not appeal the judgment or the orders that

preceded it. Instead, on November 18, 2015, defendant moved for

relief from the final judgment, asserting that her purported

signature on the note was a forgery; she relied on her own

certification,    as   well       as   the       affidavit   of   a   self-described

"homeowner and [] blog publisher," who claims to have "devoted

more than five thousand man-hours in the attentive study of all

and every issue which interplays with details of securitized home

loans and [their] relation to foreclosure." In denying the motion,

Judge   Escala   provided     a    thorough        written   decision,     which    he

appended to his December 10, 2015 order. The judge recognized that

defendant previously presented arguments about the note and her

execution of it when moving to dismiss and during the trial that

followed. The judge also observed that defendant had not denied

entering into the loan agreement, executing a note and mortgage,

or being in default on the note since January 1, 2006.

     Defendant appeals, arguing:

            I. THE APPEAL FROM THE FINAL JUDGMENT WAS
            TIMELY FILED BECAUSE [PLAINTIFF] NEVER SERVED
            A COPY OF THE FINAL JUDGMENT ON [DEFENDANT'S]
            ATTORNEY OR [DEFENDANT].


                                             3                               A-2108-15T4
          II. THE FINAL JUDGMENT SHOULD BE VACATED
          BECAUSE IT WAS OBTAINED BY FRAUD ON THE COURT.

                A. [Defendant] raised the Fraud
                through the proceedings below.

                B. [Defendant] Brought to the
                attention of the Court Below also
                the Matter of Fraud and Forgering
                [sic] During Trial.

                C. Newly discovered Evidence that
                was found by the [Defendant] While
                Searching   for    Documents  that
                Further   corroborate   the  Fraud
                Committed by [Plaintiff] on the
                Court and the Claim of lack of
                Standing of the [Plaintiff].

          III. THE MOTION TO VACATE . . . SHOULD HA[VE]
          BEEN GRANTED BECAUSE OF NEWLY DISCOVERED
          EVIDENCE.

          IV. THE COMPLAINT SHOULD HA[VE] BEEN DISMISSED
          WITH PREJUDICE.

          V. THE FAILURE TO PROVIDE DISCOVERY AS PER THE
          CASE MANAGEMENT ORDER WAS SUFFICIENT GROUND
          FOR DISMISSAL.[1]

We will assume there is merit to the argument in Point I, in which

defendant claims her appeal of the final judgment is timely, but

we find insufficient merit in all the other arguments to warrant

further discussion in a written opinion. R. 2:11-3(e)(1)(E). We

affirm the final judgment, the order that denied defendant's motion

to   dismiss,   the   order   that   struck   defendant's   answer   and


1
  We have renumbered the points because defendant did not number
some of them.

                                     4                          A-2108-15T4
counterclaim, and the order denying defendant's motion to vacate,

substantially for the reasons set forth by Judge Escala in his

comprehensive and thoughtful written and oral decisions.

     Affirmed.




                                5                          A-2108-15T4